Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS




GERARDO A. LICON AND 

LICON ENGINEERING CO., INC.,

                            Appellants/Cross-             
                            Appellees,

v.

RABA KISTNER ANDERSON
CONSULTANTS, INC., d/b/a 
RABA-KISTNER CONSULTANTS
(SW), INC. AND RABA-KISTNER
CONSULTANTS, INC.,

                            Appellees/Cross-              
                            Appellants.
§
 
§
 
§
 
§
 
§
 
 §

§

§

 



No. 08-09-00049-CV

Appeal from the

327th District Court
of El Paso County, Texas

(TC# 2002-1068)



MEMORANDUM OPINION


	This double-appeal is before the court on its own motion for determination of whether it
should be dismissed for want of prosecution.  Finding that all appellants have failed to file a brief
or motion for extension of time and have failed to respond to our inquiry letter, we dismiss the
double-appeal for want of prosecution.
	On July 20, 2009, the Clerk notified all of the appellants that their briefs were past due and
no motion for extension of time had been filed.  The letter advised the parties that the Court intended
to dismiss the appeal for want of prosecution unless they responded within ten days and showed
grounds for continuing the appeal.  See Tex.R.App.P. 38.8(a)(1).  No reply has been received. 
Pursuant to Rules 38.8(a)(1), we dismiss the appeal for want of prosecution.


November 24, 2009					 
							ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.
Chew, C.J., not participating